Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 11/09/2020.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/09/2020 and 08/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 10 and 16 are objected to because of the following informalities:  	Regarding claim 10, in line 5, “a power supply” should read as “the internal power supply”. 	Regarding claim 16, in line 4, “the boost terminal” should read as “a boost terminal”.	Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lefevre (US Patent Application Publication US 2020/0161963 A1) in view of Applicant’s admission of prior art (“Fig. 1A of Current Application”).	Regarding claim 1, Lefevre discloses (Fig. 10) a switching regulator with driver power clamp (comprising 81, 81’, 107, 105, 103, 89, 89’, 109, 109’, 83, 85, 87), comprising: a first power switch (HM) and an inductor (Lss), wherein the first power switch is coupled between an input terminal (71) of the switching regulator and a first terminal of the inductor (top terminal of Lss), and a second terminal of the inductor (bottom terminal of Lss) is coupled to an output terminal of the switching regulator (SL); a first driver (5H), configured to drive the first power switch (5H drives HM); and a driver power clamp (comprising 81, 81’, 107, 105, 103, 89, 89’, 109, 109’, 83, 85, 87), configured to clamp a voltage at a ground terminal (115) of the first driver (voltage at 115 is clamped due to driver power clamp).	Lefevre does not disclose a diode, forward biased to provide a current path coupled to the first terminal of the inductor when the first power switch is turned off.	However, Fig. 1A of Current Application teaches (see Fig. 1A) a diode (diode of Mn), forward biased to provide a current path coupled to the first terminal of the inductor (left side .
		
    PNG
    media_image1.png
    918
    593
    media_image1.png
    Greyscale

				<Fig 1A of Current Application>

	Regarding claim 2, Lefevre discloses (Fig. 10) wherein: the driver power clamp comprises a first voltage divider (comprising 81, 81’ and 107, 105, 103, 89, 89’, 109, 109’); the first voltage divider has a first resistive element (equivalent to 81, 81’) and a second resistive element (equivalent to 107, 105, 103, 89, 89’, 109, 109’) coupled in series between an internal power supply (75) of the switching regulator and an internal ground (77) of the switching regulator; and the voltage at the ground terminal of the first driver (voltage at 115) is clamped by a divided voltage at a connection terminal (terminal of 115) between the first resistive element and the second resistive element (voltage at 115 is clamped by driver power clamp).

	Regarding claim 3, Lefevre discloses (Fig. 10) wherein: the connection terminal between the first resistive element and the second resistive element is connected to the ground terminal of the first driver during transition intervals while the first driver switches the first power switch from an on-state to an off-state (terminal of 115 is always connected to ground of 5H, which includes when HM switches from on-state to off-state).

	Regarding claim 4, Lefevre discloses (Fig. 10) further comprising: a second power switch (LM).	Lefevre does not disclose wherein the second power switch is coupled between the first terminal of the inductor and an internal ground of the switching regulator, wherein: when the first power switch is turned off, the diode forward biased is a body diode of the second power switch.	However, Fig. 1A of Current Application teaches (see Fig. 1A) teaches wherein the second power switch (Mn) is coupled between the first terminal of the inductor (left side terminal of inductor connected to Vout) and an internal ground of the switching regulator (Pgnd), wherein: when the first power switch is turned off (when HV is turned off), the diode forward biased is a body diode of the second power switch (body diode of Mn is forward biased.).

	Regarding claim 5, Lefevre discloses (Fig. 10) further comprising: a second driver (5L), configured to drive the second power switch (5L drives LM), wherein the driver power clamp is further configured to clamp a voltage at a power terminal of the second driver (driver power clamp is configured to clamp a voltage at terminal 117).
	Regarding claim 6, Lefevre discloses (Fig. 10) wherein: the driver power clamp comprises a first voltage divider (comprising 81, 81’ and 107, 105, 103, 89, 89’, 109, 109’); the first voltage divider has a first resistive element (equivalent to 81, 81’) and a second resistive element (equivalent to 107, 105, 103, 89, 89’, 109, 109’) coupled in series between an internal power supply (75) of the switching regulator and the internal ground (77) of the switching regulator; and the voltage at the ground terminal of the first driver (voltage at 115) is clamped by a divided voltage at a connection terminal (terminal of 115) between the first resistive element and the second resistive element (voltage at 115 is clamped by driver power clamp).

	Regarding claim 7, Lefevre discloses (Fig. 10) wherein: the driver power clamp further comprises a second voltage divider (comprising 81, 81’, 107, 105, 103 and 89, 89’, 109, 109’); the second voltage divider has a third resistive element (equivalent to 81, 81’, 107, 105, 103) and a fourth resistive element (equivalent to  89, 89’, 109, 109’) coupled in series between the 

	Regarding claim 8, Lefevre discloses (Fig. 10) wherein: during transition intervals while the first driver switches the first power switch from an on-state to an off-state, the connection terminal between the first resistive element and the second resistive element is connected to the ground terminal of the first driver and the connection terminal between the third resistive element and the fourth resistive element is connected to the power terminal of the second driver (115 is always connected to ground terminal of 5H and 117 is always connected to power terminal of 5L, which includes when HM switches from on-state to off-state).

	Regarding claim 9, Lefevre discloses (Fig. 10) wherein: the first driver has a power terminal (top terminal of 5H) coupled to the internal power supply of the switching regulator (coupled to 75); the second driver has a ground terminal (bottom terminal of 5L) coupled to the internal ground of the switching regulator (coupled to 77).	Lefevre does not disclose wherein the first power switch is a PMOS, having a source biased by the power terminal of the first driver, a gate controlled by the first driver, and a drain coupled to the first terminal of the inductor; and the second power switch is an NMOS, having a source biased by the ground terminal of the second driver, a gate controlled by the second driver, and a drain coupled to the first terminal of the inductor.	However, Fig. 1A of Current Application teaches (see Fig. 1A) teaches wherein the first power switch (Mp) is a PMOS (M pos PMOS), having a source biased by the power terminal of the first driver (source of Mp is biased by top terminal of Mp Driver), a gate controlled by the first 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the switching regulator of Lefevre wherein the first power switch is a PMOS, having a source biased by the power terminal of the first driver, a gate controlled by the first driver, and a drain coupled to the first terminal of the inductor; and the second power switch is an NMOS, having a source biased by the ground terminal of the second driver, a gate controlled by the second driver, and a drain coupled to the first terminal of the inductor, as taught by Fig. 1A of Current Application, because it can help provide a step-down voltage from the input to the output, as needed by a target application.
	Regarding claim 10, Lefevre does not disclose further comprising: a first parasitic inductor between the input terminal of the switching regulator and the internal power supply of the switching regulator; and a second parasitic inductor between the internal ground of the switching regulator and a negative supply terminal of a power supply.	However, Fig. 1A of Current Application teaches (see Fig. 1A) teaches further comprising: a first parasitic inductor (parasitic inductor connected to Vin) between the input terminal (Vin) of the switching regulator and the internal power supply of the switching regulator (PVDD); and a second parasitic inductor (parasitic inductor connected to VSS) between the internal ground of the switching regulator (Pgnd) and a negative supply terminal of a power supply (VSS).
.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lefevre (US Patent Application Publication US 2020/0161963 A1) in view of Applicant’s admission of prior art (“Fig. 1B of Current Application”).
	Regarding claim 11, Lefevre discloses (Fig. 10) a switching regulator with driver power clamp (comprising 81, 81’, 107, 105, 103, 89, 89’, 109, 109’, 83, 85, 87), comprising: an inductor (Lss) and a first power switch (LM); a first driver (5L), configured to drive the first power switch (5L drives LM); and a driver power clamp (comprising 81, 81’, 107, 105, 103, 89, 89’, 109, 109’, 83, 85, 87), configured to clamp a voltage at a power terminal of the first driver (driver power clamp clamps voltage at top terminal of 5L).
	Lefevre does not disclose wherein a first terminal of the inductor is coupled to an input terminal of the switching regulator, and the first power switch is coupled between a second terminal of the inductor and a negative supply terminal of a power supply; a diode, forward biased when the first power switch is turned off to establish a current path between the second terminal of the inductor and an output terminal of the switching regulator.	However, Fig. 1B of Current Application teaches (see Fig. 1B) wherein a first terminal of the inductor (left-side terminal of inductor connected to Vin) is coupled to an input terminal of the switching regulator (Vin), and the first power switch (Mn) is coupled between a second terminal 
    PNG
    media_image2.png
    891
    563
    media_image2.png
    Greyscale
				<Fig 1B of Current Application>
	Regarding claim 12, Lefevre discloses (Fig. 10) wherein: the driver power clamp comprises a first voltage divider (comprising 81, 81’, 107, 105, 103 and 89, 89’, 109, 109’); and the first voltage divider has a first resistive element (equivalent to 81, 81’, 107, 105, 103) and a second resistive element (equivalent to  89, 89’, 109, 109’) coupled in series between a boost terminal of the switching regulator (75) and an internal ground of the switching regulator (77); and the voltage at the power terminal of the first driver (voltage at top terminal of 5L) is clamped by a divided voltage at a connection terminal (terminal of 117) between the first resistive element and the second resistive element (voltage at 117 is clamped by driver power clamp).

	Regarding claim 13, Lefevre discloses (Fig. 10) wherein: the connection terminal between the first resistive element and the second resistive element is connected to the power terminal of the first driver during transition intervals while the first driver switches the first power switch from an on-state to an off-state (117 is always connected to top terminal of 5L, which includes when LM switches from on-state to off-state).

	Regarding claim 14, Lefevre discloses (Fig. 10) further comprising: a second power switch (HM).
	Lefevre does not disclose wherein the second power switch is coupled between the second terminal of the inductor and the output terminal of the switching regulator wherein: when the first power switch is turned off, the diode forward biased is a body diode of the second power switch.	However, Fig. 1B of Current Application teaches (see Fig. 1B) wherein the second power switch (Mp) is coupled between the second terminal of the inductor (right-side terminal of inductor connected to Vin) and the output terminal of the switching regulator (Vout) wherein: 
	Regarding claim 15, Lefevre discloses (Fig. 10) further comprising: a second driver (5H), configured to drive the second power switch (5H drives HM), wherein the driver power clamp is further configured to clamp a voltage at a ground terminal of the second driver (voltage at bottom terminal of 5H is clamped by driver power clamp comprising 81, 81’, 107, 105, 103, 89, 89’, 109, 109’).

	Regarding claim 16, Lefevre discloses (Fig. 10) wherein: the driver power clamp comprises a first voltage divider (comprising 81, 81’, 107, 105, 103 and 89, 89’, 109, 109’); and the first voltage divider has a first resistive element (equivalent to 81, 81’, 107, 105, 103) and a second resistive element (equivalent to  89, 89’, 109, 109’) coupled in series between the boost terminal of the switching regulator (75) and an internal ground of the switching regulator (77); and the voltage at the power terminal of the first driver (top terminal of 5L) is clamped by a divided voltage at a connection terminal (terminal of 117) between the first resistive element and the second resistive element (voltage at top terminal of 5L is clamped at voltage of 117).

claim 17, Lefevre discloses (Fig. 10) wherein: the driver power clamp further comprises a second voltage divider (comprising 81, 81’ and 107, 105, 103, 89, 89’, 109, 109’); and the second voltage divider has a third resistive element (equivalent to 81, 81’) and a fourth resistive element (equivalent to 107, 105, 103, 89, 89’, 109, 109’) coupled in series between the boost terminal of the switching regulator (75) and the internal ground of the switching regulator (77); and the voltage at the ground terminal of the second driver (voltage at bottom terminal of 5H) is clamped by a divided voltage at a connection terminal (terminal of 115) between the third resistive element and the fourth resistive element (voltage at bottom terminal of 5H is clamped at voltage of 115).

	Regarding claim 18, Lefevre discloses (Fig. 10) wherein: during transition intervals while the first driver switches the first power switch from an on-state to an off-state, the connection terminal between the first resistive element and the second resistive element is connected to the power terminal of the first driver and the connection terminal between the third resistive element and the fourth resistive element is connected to the ground terminal of the second driver (terminal of 115 is always connected to ground terminal of 5H and terminal of 117 is always connected to top terminal of 5L, which includes when LM switches from on-state to off-state).

	Regarding claim 19, Lefevre discloses (Fig. 10) wherein: the first driver (5L) has a ground terminal (bottom terminal of 5L) coupled to the internal ground of the switching regulator (77); the second driver (5H) has a power terminal (top terminal of 5H) coupled to the boost terminal of the switching regulator (75).
	Lefevre does not disclose wherein the first power switch is an NMOS, having a source biased by the ground terminal of the first driver, a gate controlled by the first driver, and a drain coupled to the second terminal of the inductor; and the second power switch is a PMOS, having a source biased by the power terminal of the second driver, a gate controlled by the second 
	Regarding claim 20, Lefevre does not disclose further comprising: a first parasitic inductor between the internal ground of the switching regulator and the negative supply terminal of the power supply; and a second parasitic inductor between a positive supply terminal of the power supply and the output terminal of the switching regulator.
	However, Fig. 1B of Current Application teaches (see Fig. 1B) further comprising: a first parasitic inductor (parasitic inductor connected to VSS) between the internal ground of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		US Patent Application Publication 2015/0097613 A1 discloses a gate clamping circuit.	US Patent Application Publication 2006/0119326 A1 discloses a self-timed switching regulator pre-driver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA LEWIS/            Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                            



/JYE-JUNE LEE/Examiner, Art Unit 2838